Citation Nr: 0509514	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  04-09 803	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for voiding dysfunction as 
secondary to service-connected radiation treatments for 
esophageal cancer.  

Entitlement to a compensable evaluation for headaches related 
to temporomandibular joint syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from September 1967 to July 
1971 and from October 1971 to October 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that determination, the RO inter 
alia (1) denied the veteran's claim of entitlement to service 
connection for voiding dysfunction and as secondary to 
service-connected radiation treatments for esophageal cancer, 
and (2) granted his claim of entitlement to service 
connection for headaches related to temporomandibular joint 
syndrome with a noncompensable evaluation assigned.  The 
veteran disagreed and this appeal ensued.  


FINDING OF FACT

On March 9, 2005, the Board received notice from RO in St. 
Petersburg, Florida, that the veteran died on January [redacted], 
2005.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board lacks 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The record includes a death certificate indicating that the 
veteran died on January [redacted], 2005.  At the time of his death, 
he had perfected an appeal to the Board regarding the issues 
stated on the title page of this document.  As a matter of 
law, a claim cannot survive the death of the claimant.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  As the veteran died during 
the pendency of this appeal, it has become moot by virtue of 
his death and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2004).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).  


ORDER  

The appeal is dismissed.  



		
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


